88 U.S. 119 (____)
21 Wall. 119
CITY OF SACRAMENTO
v.
FOWLE.
Supreme Court of United States.

*121 Messrs. A.A. Sargent and D.F. Lake, for the plaintiff in error.
Mr. H.F. Durant, contra.
*122 Mr. Justice DAVIS delivered the opinion of the court.
That the summons was served in conformity with the California Process Act we think quite clear.
If the president of the board of trustees is not the "head of the corporation," it is difficult to see who is, for no other executive or head officer is named in the charter. Indeed, it would seem that a service upon any officer of less grade would not be a compliance with the statute. The legislature doubtless intended, in pursuance of a wise public policy, to guard the city from the consequences which have sometimes followed legislation permitting suits to be prosecuted against municipal corporations where process was served upon any officer of the city government. It is easy to see that in such a case the public interests might suffer, but no reasonable apprehension could be indulged in this regard if the chief officer intrusted by the people with the management of their affairs was notified of the pendency of judicial proceedings.
The decision on this point disposes of the case, for if the service was in conformity with the statute, the court had jurisdiction of the party and the subject-matter, and the judgment is conclusive against the city, until reversed on direct proceedings, by the Supreme Court of the State.
*123 It is hardly necessary to say that the question of the original liability of the city on the bonds sued upon is not open here. If the city had any defence to make to them, it should have been made when suit was brought against it in the State court.
JUDGMENT AFFIRMED.